Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 1 of 9




                    EXHIBIT 1
        Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 2 of 9




                                          August 22, 2018

Daniel P. Schaefer
Assistant United States Attorney
555 4th Street, N.W.
Washington, D.C. 20530

       RE:     Public Citizen v. Department of Education, No. 18-691 (TNM)

Dear Dan:

       I appreciated the opportunity to speak with you and Department of Education (ED)
representatives regarding the agency’s search for responsive records in the above-captioned case.
As you will recall, I indicated during our conversation that we had concerns about the scope of the
agency’s search, including whether the agency should have searched additional offices and
FedLoan for responsive records. However, we agreed to wait for further discussion until we
reviewed additional disclosures that ED was preparing at that time.

         Although I believe that there will likely be some additional records disclosed in response
to processing issues I identified last week, I have reviewed the documents that ED has provided
thus far. Unfortunately, we still have concerns about the adequacy of the search and some of the
redactions that have been made. I am writing with the hope that we could resolve these concerns—
or at least narrow them substantially—without further litigation. Please note that we do not waive
any later right to contest the adequacy of ED’s search in any respect or to challenge its withholding,
in full or in part, of any records.

ADEQUACY OF THE SEARCH

        We addressed in our administrative appeal the fact that many responsive records appeared
to exist but had not been disclosed. Our appeal noted, for example, that ED had not provided any
documentation of its dispute process for conversions or findings from an audit of 36,000
conversions made by ACS and FedLoan, even though it assured GAO that it would undertake this
audit. We also indicated that ED had not disclosed records regarding “Phase II” of its process to
fix erroneous ACS conversions, even though records released by that time indicated that Phase II
records existed. We remain concerned that ED’s disclosures thus far do not fill in these gaps. We
do not have a full description of the dispute process, the audit findings for a universe of 36,000
conversions, or the change request form and supporting documentation regarding Phase II.

        Moreover, the attached chart identifies a number of specific documents described in the
newly released records. Based on the descriptions of these documents contained in the released
records, we believe these documents are responsive to our FOIA request but have not yet been
produced. Courts have been clear that agencies have a “duty to follow-up on any known leads,”
including by revising a search “‘to account for leads that emerge during [their] inquiry.’” Wallick
v. Agric. Mktg. Serv., 281 F. Supp. 3d 56, 73–74 (D.D.C. 2017) (quoting Campbell v. DOJ, 164
F.3d 20, 28 (D.C. Cir. 1998)).
        Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 3 of 9




         The chart also documents instances in which the released records specifically refer to
involvement by the Office of the General Counsel, the Office of the Undersecretary, the Office of
Postsecondary Education, and Federal Student Aid’s Policy Liaison & Implementation in TEACH
grant-to-loan conversions. Based on our previous conversation, it is my understanding that neither
these entities nor FedLoan were included in ED’s previous searches. Based on the number of
responsive documents that appear to exist but that have not been disclosed, and the strong
indication that these ED entities and FedLoan may have responsive records, we would like for ED
to include them in an additional search if it has not already.

REDACTIONS

         As I noted in an earlier conversation with you, we have not received a final determination
letter identifying the FOIA exemptions on which ED relies for redactions and the extent, if any, of
ED’s withholding of entire documents or pages of records. I would ask that your client provide us
with such a letter.

         Of those withholdings that are apparent to us, there are two categories of redactions of
particular concern. First, ED has redacted pursuant to FOIA Exemption 6 various months and days
listed in a series of quarterly review reports. These reports, which appear frequently in the 71-page
document but which also are included in the 1302-page document, memorialize audits that ED
conducted of its servicers’ handling of individual TEACH Grant recipients’ accounts, including
their handling of disputes filed by recipients with respect to grant-to-loan conversions. We do not
object to the withholding of recipients’ names, but we believe that without those names, the months
and days relevant to account activities are not covered by Exemption 6. Even if some privacy
interest were implicated, the public interest in disclosure of these dates is high: They demonstrate
when ED’s servicers took steps with respect to recipients’ accounts and will help the public piece
together how much of the grant-to-loan conversion problems can be attributed to servicer error.

       In addition, ED redacted from a document titled “TEACH GRANT CLEAN UP PROJECT
WORK PLAN” (at PDF 88-92 of the 1302-page document) various information pursuant to FOIA
Exemption 5. As I indicated in my email of August 16, 2018, this same document has been
produced elsewhere in the responsive records without redactions, so we would like clarification
from ED as to its position on the disclosure of this information. We do not think the redacted
information, which appears to memorialize what ED and its servicers did and did not do to correct
erroneous conversions, is the type of information appropriately covered by Exemption 5.

                                              * * *

      Once you have had an opportunity to review this letter and the relevant records, I would
welcome the opportunity to speak with you about next steps.

                                                              Sincerely,
                                                              /s/ Julie Murray
                                                              Julie Murray
                                                              Counsel for Public Citizen, Inc.


                                                 2
                             Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 4 of 9



                                                               Volume I
                                                         (1302-page document)

   Page                           Description Noted in Documents                                                Issue
PDF 1, 4, 10   Document refers to previous “2/15/18 response” and 1/3/2018                 Although we have received some ED/GAO
               correspondence from ED to GAO regarding the GAO’s review of the             correspondence, we have not received the 1/3 or
               TEACH Grant program, including erroneous conversions.                       2/15 ED responses.

PDF 2, 75      Documents refer to Change Request (CR) 3188, which appears to have          Although we have received FedLoan’s “Impact
               formalized a process to avoid erroneous conversions of TEACH grants to      Analysis” for CR 3188 (see PDF 75), we do not
               loans for certain recipients who remained enrolled in school.               appear to have the Change Request itself.

PDF 2-3        Document states that PHEAA “offers schools upon request a custom            We have not received any of these institution-
               report to help in monitoring their TEACH portfolio. This has been           level reports, which are findings by FedLoan with
               considered valuable data in reporting grant-to-loan conversion rates        respect to recipients whose grants were converted
               specific to TEACH Grant recipients from their institution.”                 to loans.

PDF 6-9        Document includes (at PDF 8-9) a request from GAO to ED to clarify the      This document indicates that FedLoan may have
               extent to which “clean-up operations” addressed specified errors            additional findings with respect to grants
               contributing to 2,252 erroneous conversions identified in the GAO report,   converted to loans in error that have not yet been
               and identifies four such reasons, including that “the recipient [was] not   produced and that should be requested of
               given 30 days from final certification to certify.” ED responded (at PDF    FedLoan.
               6) that “[t]o its knowledge, the scope of the clean-up project that FSA
               managed did not address the specific conditions outlined in the response
               GAO received from FedLoan. If this was a population identified by
               FedLoan – recommend that GAO clarify with FedLoan if this was an
               additional population or included as part of the multiple phase clean-up
               effort as outlined in the previous responses.”

PDF 4          Document refers to unspecified “forms” requested by GAO that were           It is unclear based on the description whether
               “pending OGC review.” ED stated that it would send those forms “once        these forms should have been released in
               they ha[d] been cleared and [were] finalized.”




                                                                    1
                       Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 5 of 9



                                                                                       response to the FOIA request. Could you clarify
                                                                                       what these forms are?

                                                                                       Also, this description provides support for
                                                                                       searching ED’s Office of General Counsel to
                                                                                       determine whether it has responsive records.

PDF 87   Document refers to “three CR’s” or Changes Requests: “Phase I and             We have not ever received a copy of the Change
         Phase II and Phase III.” It indicates that Phase II corresponds to Change     Request (CR) for Phase II, which we believe is
         Request 2963, which was updated at least once for cost purposes. This         CR 2963. We identified this document in our
         document also indicates that FedLoan did an “Impact Analysis” for Phase       administrative appeal as one of the missing
         II that appears to have been complete in early 2015.                          records.

PDF 88   Document indicates that FedLoan was charged with evaluating NSLDS             We have not received all of these documents
         data “for potential conversions in error,” and that after conducting “QA on   demonstrating FedLoan findings post-QA. (It is
         suspected population,” FedLoan was supposed to (1) send to ED “final          unclear whether PDF pp. 1025-26 of the pre-
         population count information,” (2) “[e]valuate/compare populations            litigation disclosures we obtained is based on pre-
         against disputes and incoming disputes,” and (3) “[p]rovide risk              or post-QA analysis by FedLoan.)
         lists/categorization to FSA for ‘risk’ populations (PIF, etc.) where final
         status occurred @ ACS.”

PDF 89   Document indicates that ED “included OPE and OUS in the approval              This document provides further support for
         process” for a communications plan to fix grants erroneously converted to     searching the Office of Postsecondary Education
         loans by ACS.                                                                 and the Office of the Under Secretary to
                                                                                       determine whether they have responsive records.

PDF 89   Document indicates that there was a plan for FSA’s Policy Liaison &           We have not received the “written guidance”
         Implementation (PLI) to give FedLoan “written guidance” for correcting        described here or documents describing which
         TEACH Grants incorrectly converted to loans. It states that OGC and           conversion cases would be handled by FSA
         OPE would be involved. It also states that “scenarios” of erroneous           versus FedLoan. Our administrative appeal
         conversions would be “identified” and that “[d]ecisions” would be made        specifically addressed the fact that ED had not
         “on what items will be handled by FSA on a case by case basis.”               disclosed these types of standards/guidance on
                                                                                       the dispute process.



                                                               2
                             Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 6 of 9




                                                                                             Also, could you confirm whether there are any
                                                                                             documents regarding “scenarios” of erroneous
                                                                                             conversions beyond Change Request 3002, which
                                                                                             was produced to us in a pre-litigation disclosure?

PDF 90        Document states that FedLoan would “identify active and inactive               We have not received findings with respect to
              TEACH Loans that were/at DMCS that had improper [word(s) missing               those TEACH Grant recipients affected by
              due to cell size]” and “provide list and number of incorrectly converted       erroneous conversions and subject to involuntary
              TEACH grants to Dwight/[Private Collection Agencies]. It states that           collections. Nor have we received any documents
              further action was not taken because “no change in collection efforts          that demonstrate why there would be no change
              [was] needed.”                                                                 in collection efforts for affected recipients.

PDF 1210-11   Document states that “FedLoan and FSA have reviewed 3,246 disputes”            We have not received any records regarding the
              of grant-to-loan conversions and that “2,268 were approved for                 findings for this subset of recipients.
              reconversion.” It also states that FedLoan conducted a “manual review”
              that “uncovered grants which were incorrectly converted to loans outside
              the established program timeframes.”

PDF 1211      Document appears to be an ED response to questions arising from the            We have not received any records that show how
              GAO audit of the TEACH Grant program. It provides a description of the         authority was divided between FSA and FedLoan
              process for FedLoan and ED to review disputes of conversions. It states        to resolve disputes of grant-to-loan conversions,
              that FSA “only considered reconversion of loans back to grants due to          yet this description indicates that there was such a
              servicing errors and we have specifically identified those servicing errors.   division of labor and that rules existed for when
              FSA has granted FedLoan authority to review and determine the approval         disputes would be elevated to FSA and when
              or denial of these specific conversions without additional FSA review.” It     FedLoan would resolve them directly.
              goes on to note that “[i]mplementation of this change provided for quicker
              resolution of disputes (one review instead of two) to benefit recipients.
              FedLoan refers any questionable dispute to FSA for careful review,
              including those that escalated, or were received through Ombudsman or
              Control Mail.”




                                                                     3
                         Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 7 of 9



PDF 1211   Document includes a request from GAO asking whether ED “track[s] and         We have not received any of these weekly
           evaluate[s] the number and reasons for reconversions” of TEACH Grants.       monitoring trend reports as they apply to disputes
           ED states that “[d]isputes trends are tracked on weekly monitoring reports   of conversions and reconversions of TEACH
           which are reviewed by FSA with FedLoan” and that if “a new trend is          Grants.
           discovered we analyze to find the root cause and review with FedLoan.” It
           provided as an example “a spike in the number of conversions or
           certifications received.”

PDF 1212   Document indicates that there were two attachments memorializing a           It appears that we only received one of these two
           monitoring report from the 3rd quarter of FY 2013.                           documents.

PDF 1214   Document indicates that ED “provided [to GAO] documentation of its           We did not receive this documentation.
           grant conversions appeal process.”

PDF 1247   Document identifies certain requirements for FedLoan with respect to the     We do not have any documentation of
           TEACH Grant program and states that once “a TEACH Grant is                   “exception[s] granted by FSA” or how the
           converted to a Direct Unsubsidized Loan (TEACH), it cannot be                exception process works, despite this indication
           converted back to a grant unless it is an exception granted by FSA.”         that there is an exception process for
                                                                                        reconversions.

PDF 1269   Document refers to an “FSA Tracking Log” that documents “system              We have some documentation of conversion-
           issue[s],” including—as described here—an issue regarding an improper        related issues flagged in this Log (see Volume II,
           grant-to-loan conversion.                                                    PDF 32-33), but that documentation is dated in
                                                                                        2015. Could you please confirm whether any
                                                                                        additional entries in the Tracking Log identify
                                                                                        findings related to TEACH conversions or
                                                                                        processes/standards for identifying erroneous
                                                                                        conversions or initiating reconversions?

PDF 1270   Document indicates that PHEAA was not giving TEACH recipients                Although we received PHEAA’s corrective action
           sufficient time to respond to certification reminders. It charges PHEAA      plans for a number of other conversion issues, we
           with “identify[ing] recipients with like issue accounts” and supplying       did not receive this one.




                                                                 4
                         Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 8 of 9



           FSA “with a corrective action plan in writing by May 1, 2014, to prevent
           future errors of this type.”

PDF 1294   Document again refers to Change Request 2963 and various                   We have not received CR 2963 and do not
           communications made to recipients whose grants were erroneously            believe we have copies of the communications
           converted by ACS. It states that “PHEAA performed the necessary steps      developed pursuant to it. We also have not
           to redistribute or refund applicable payments, corrected credit report,    received the other findings referred to in this
           reinstated each grant record and write off [sic] the appropriate TEACH     section for borrowers who were serviced
           Loans.” It also states that for “borrower serviced elsewhere or with       elsewhere or had inactive TEACH Loans.
           inactive TEACH Loans where suspected errors are identified, PHEAA
           provided FSA a listing of scenarios, borrowers and suspected errors to
           consider.”



                                                          Volume II*
                                                      (71-page document)

    Page                       Description Noted in Documents                                               Issue

PDF 3       Document includes a corrective action plan from PHEAA stating that        We have not received copies of this guidance
            “PHEAA was provided guidance to account for weekends and holidays         demonstrating how PHEAA was to determine
            on initiating conversion.”                                                whether conversion was appropriate.

PDF 32      Documents addresses a provision of the ED/PHEAA contract that             We do not have a copy of the waiver referred to
            required FedLoan to convert TEACH grants to loans if a recipient was      here.
            still in school, did not take out a new TEACH Grant, and did not submit
            a recertification form. It states that “FedLoan requested a waiver to
            avoid unnecessary conversions from grants to loans,” and that “FSA
            provided [that] waiver.”




                                                                5
                              Case 1:18-cv-00691-TNM Document 17-1 Filed 11/29/18 Page 9 of 9



PDF 21, 33       Document at PDF 21 indicates that PHEAA prepares some grant                We have not received any documents regarding
                 conversion disputes “as an escalated issue for the San Francisco team to   this tiered review process for adjudicating
                 review.” Document at PDF 33 indicates the San Francisco team is part       TEACH Grant conversion disputes.
                 of FSA at ED.

PDF 33           Document indicates that “FSA approved accepting . . . additional           We do not have a copy of this approval.
                 conversion requests” received by FedLoan after the deadline as part of
                 the “CR2863 TEACH Grant Cleanup.”

PDF 35           Document refers to a follow-up question from PHEAA regarding “Q&A          We do not have copies of these Q&As, which
                 40 from the Q&A tab on the TEACH Requirements spreadsheet.” It             would be responsive if they deal with the
                 appears that PHEAA used these Q&As as guidance for how to deal with        propriety of converting grants to loans or the
                 various scenarios that arose in overseeing TEACH grants.                   dispute process for conversions.

PDF 64           Document states that FSA reviewed “FedLoan Servicing’s dispute             We do not have a copy of CR 2486, which
                 procedures” and that FedLoan “has a thorough process for documenting       appears to deal with the conversion dispute
                 and tracking TEACH Grant disputes.” It states that the “review team did    process.
                 identify an area in which FSA may be able to add efficiency to the
                 dispute process by revising the designated authorities found in CR
                 2486.”


   * Note that our review of this document has been limited in part by the processing issues, including missing pages, identified in my
   correspondence of August 16, 2018.




                                                                      6
